PER CURIAM.
Appellant filed suit against appellee for personal injuries sustained in an automobile accident which occurred on A1A. The trial court granted appellee’s motion for summary judgment on the authority of Windham v. Department of Transportation, 476 So.2d 735 (Fla. 1st DCA 1985) and Department of Transportation v. Neilson, 419 So.2d 1071 (Fla.1982). Genuine issues of material fact exist as to appellee’s failure to warn of a known dangerous condition and violation of statutorily imposed duties. Therefore, we reverse on the authority of Bailey Drainage District v. Stark, 526 So.2d 678 (Fla.1988).
REVERSED and REMANDED.
LETTS, DELL and WALDEN, JJ., concur.